DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri et al (US 5,544,355 B1) in view of Agarwal et al (US 2003/0009446 A1).

As to claim 1, 16, and 19, Chaudhuri teaches A method, system, and a non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to: receive function descriptors (Chaudhuri discloses using descriptors to compute the cost associated with execution of foreign functions. Chaudhuri further discloses foreign functions denote data and operations which are external to the database (e.g., foreign conditions, foreign tables or foreign functions). (See Abstract, column 4, lines 33-64, and column 18, lines 14-32)); and compute, based on a first function descriptor for a first function (Chaudhuri discloses a descriptor for a table includes statistical information about the table such as the number of unique values in each argument position (i.e., in each column) and the expected number of tuples in the table. The cost model uses the descriptors to compute the cost of an operation (e.g, a join). (See column 18, lines 14-23)).
Note: Claim 16 adds an additional limitation “use the estimate of the runtime metric in performing one or more of a query optimization, a workload management, and a resource allocation”.
Chaudhuri teaches estimating a runtime metric in the form of cost in order to select the best/lowest cost query plan (see column 14, lines 11-62).
Chaudhuri fails to explicitly recite different types of functions. 
However, Agarwal teaches different types of functions (Agarwal discloses allowing the definition and association of non-native optimizer related functions. For example, user-defined selectivity functions, cost functions, and statistics functions can be defined as extensions to a system-supplied optimizer. (See [0040])).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Chaudhuri to incorporate the optimizing the execution of database statements as taught by Agarwal for the purpose of selecting an execution plan that has a significantly higher true cost than other execution plans (See Agarwal [0023]).
As to claim 2 and 17, Chaudhuri further teaches the first function descriptor comprises a formula for use in computing the estimate of the runtime metric (Chaudhuri discloses query execution cost is determined using several different formulas. (See column 19, line 51 through column 20, line 12)).
As to claim 3, Chaudhuri further teaches the first function descriptor further comprises one or more information elements to be applied in the formula (Chaudhuri discloses query execution cost is determined using several different formulas and each of the formulas utilize various information elements. (See column 19, line 51 through column 20, line 12)).
As to claim 4, Agarwal further teaches the runtime metric relates to use of a resource during execution of the first function (See [0012] and [0041]).
As to claim 5, Agarwal further teaches the runtime metric comprises a dataflow metric (Agarwal discloses dataflow in the form of data distribution and storage characteristics in [0013]).
As to claim 6, Agarwal further teaches the runtime metric comprises an elapsed time associated with the execution of the first function (Agarwal discloses the optimizer can be configured with the goal of achieving the best response time in [0041]).
As to claim 7, Chaudhuri and Agarwal both teach the instructions upon execution cause the system to: select, with an optimizer in a database system, a query plan using the estimate of the runtime metric (Chaudhuri discloses selection of an optimal plan using a cost-based approach in column 5, lines 3-4.) and (Agarwal discloses selecting the lowest cost query plan in [0037]).
As to claim 10, Agarwal further teaches wherein the first function comprises a system function of a database system (See [0019]).
As to claim 11, Agarwal further teaches wherein the first function comprises a user-defined function executable in a database system (See [0020]).
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri et al (US 5,544,355 B1) in view of Agarwal et al (US 2003/0009446 A1), and further in view of Burger et al (US 2010/0145929 A1).
As to claim 8, Chaudhuri and Agarwal fail to explicitly recite wherein the instructions upon execution cause the system to: use the estimate of the runtime metric for at least one task of a workload management of a database system, the at least one task of the workload management comprising one or more of filtering database queries, throttling execution of database queries, metering database queries, and performing scheduling.
However, Burger teaches wherein the instructions upon execution cause the system to: use the estimate of the runtime metric for at least one task of a workload management of a database system, the at least one task of the workload management comprising one or more of filtering database queries, throttling execution of database queries, metering database queries, and performing scheduling (Burger discloses accepting performance goals for each workload as inputs, and dynamically adjusts its own performance, such as by allocating DBS resources and throttling back incoming work in [0058].).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Chaudhuri and Agarwal to incorporate the accurate and timely enforcement of system resource allocation as taught by Burger for the purpose of improving the performance and efficiency of query execution using resource allocation parameters at runtime (See Burger [0058]).
As to claim 9, Burger further teaches wherein the instructions upon execution cause the system to: send the estimate of the runtime metric to a remote system for use in performing a resource allocation of a resource in the remote system that is to execute the first function (Burger discloses accepting performance goals for each workload as inputs, and dynamically adjusts its own performance, such as by allocating DBS resources and throttling back incoming work in [0058].).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri et al (US 5,544,355 B1) in view of Agarwal et al (US 2003/0009446 A1), and further in view of Kosche et al (US 2008/0127149 A1).
As to claim 12, Chaudhuri and Agarwal fail to explicitly recite wherein the first function comprises a remote function to execute in a remote system that is remote from the system.
However, Kosche teaches wherein the first function comprises a remote function to execute in a remote system that is remote from the system (see [0184] and [0185]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Chaudhuri and Agarwal to incorporate the observing and optimizing costs of various system events through data space profiling as taught by Kosche for the purpose of provide per-instruction details of memory accesses in the annotated disassembly, and may provide data aggregated and sorted by object structure types and elements, thus allowing cache-related application optimizations (See Kosche [0054]).
Allowable Subject Matter
Claims 13-15, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161